Filed:   February 28, 2012

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4442


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

UNDER SEAL,

                Defendant - Appellant.



                             O R D E R


     The Court amends its opinion filed February 28, 2012, as

follows:

     On the cover sheet, district court information section --

the district court docket number is deleted.

                                    For the Court – By Direction


                                          /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4442


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

UNDER SEAL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge.


Submitted:    February 21, 2012            Decided:   February 28, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Robert K. Hur, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After a jury trial, Appellant was convicted of one

count of conspiracy to participate in a racketeering enterprise,

in    violation      of    18   U.S.C.    § 1962(d)          (2006),     one   count     of

interfering with interstate commerce by robbery, in violation of

18 U.S.C. § 1951(a) (2006), and one count of using and carrying

a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c) (2006).                       The convictions arose

from Appellant’s participation in the gang La Mara Salvatrucha

or MS-13.      Appellant challenges the district court’s decision to

reserve decision on the Government’s motion in limine, to deny

his   motion    to     depose     certain       El    Salvadorian      witnesses,       the

court’s decision to allow an expert witness to testify under a

pseudonym,     the     jury     instructions         and    the   sufficiency      of   the

evidence.      Finding no error, we affirm. *

            We conclude that the district court did not abuse its

discretion      by     reserving       decision        on     when     to   permit      the

introduction      of      statements     Appellant          previously      made   during

interviews with the Government.                 A district court’s evidentiary

rulings are reviewed for abuse of discretion.                        United States v.


      *
       This appeal was in abeyance for United States v. Argueta,
No. 10-4375.    We removed the case from abeyance after United
States v. Ramos-Cruz, __ F.3d __, 2012 WL 130705 (4th Cir. 2012)
was issued, which addressed the same issue.



                                            2
Byers, 649 F.3d 197, 206 (4th Cir.), cert. denied, 132 S. Ct.

468 (2011).       “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially

recognized    factors    constraining        its    exercise    of   discretion,

relies on erroneous factual or legal premises, or commits an

error of law.”      United States v. Delfino, 510 F.3d 468, 470 (4th

Cir. 2007).      There was no error in the court’s decision that the

agreement signed by Appellant, his counsel and the Government

was   enforceable.      While    the   court       reserved   decision   on   what

particular testimony or evidence would trigger the introduction

into evidence of statements Appellant made previously, it is

clear that at no time were any of the Appellant’s statements

admitted.     Furthermore, Appellant fails to show how the court’s

decision in this regard adversely affected his right to cross-

examine witness or to introduce evidence.                     Appellant’s claim

that he was denied the right to counsel because counsel was

unable to present a defense as a result of the court’s ruling is

pure speculation.

            We further conclude the district court did not err in

denying Appellant’s motion to depose El Salvadorian witnesses.

The   proposed     evidence     did    not   contradict       the    Government’s

evidence that Appellant was sent by MS-13 from El Salvador to

the United States to work with the Maryland gang.



                                        3
            The district court did not abuse its discretion by

permitting an El Salvadorian police officer to testify under a

pseudonym     and    without          offering        any    identifying          information.

This precise issue was decided in United States v. Ramos-Cruz,

__ F.3d __, 2012 WL 130705 (4th Cir. 2012).                               We note that the

witness testified anonymously in Ramos-Cruz’s trial and other

trials of MS-13 members.

            We have reviewed Appellant’s several challenges to the

district     court’s          jury     instructions          and    find      no    abuse     of

discretion.         United States v. Bolden, 325 F.3d 471, 486 (4th

Cir. 2003) (stating standard of review).

            This court is obliged to sustain a guilty verdict if,

viewing     the     evidence         in   the       light    most       favorable     to     the

Government, the verdict is supported by substantial evidence.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).       The     court         has    defined       “substantial          evidence”       as

“evidence    that        a   reasonable      finder         of   fact      could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                     Burgos, 94 F.3d at 862.                The

court “consider[s] circumstantial as well as direct evidence,

and   allow[s]      the       government        the    benefit       of     all    reasonable

inferences        from       the     facts   proven         to     those     sought    to    be

established,” United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982), and assumes that the fact finder resolved all

                                                4
contradictions          in    the    testimony       in    favor   of   the     Government.

United States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008).

“[A]s    a     general       proposition,         circumstantial        evidence    may    be

sufficient to support a guilty verdict even though it does not

exclude every reasonable hypothesis consistent with innocence.”

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008)

(alteration        and       quotation     marks     omitted).          This    court    “can

reverse      a    conviction        on   insufficiency        grounds     only    when    the

prosecution’s failure is clear.”                       United States v. Moye, 454

F.3d    390,      394    (4th   Cir.      2006)     (en    banc)   (internal     quotation

marks omitted).

                 We have reviewed the evidence supporting the Hobbs Act

conviction        and    find    it      more   than      sufficient     to    sustain    the

conviction.         The evidence established an underlying robbery and

an effect on interstate commerce.

                 Accordingly, we affirm the convictions and sentence.

We   dispense       with      oral    argument      because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                5